        Case 1:91-cr-00431-SJ Document 9 Filed 06/26/20 Page 1 of 1 PageID #: 1

                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG. JUDGE            Cheryl L. Pollak               DATE :      06/26/2020

DOCKET NUMBER:            91 CR 431 (SJ)                LOG # :      3:12-


DEFENDANT=S NAME :           David Gamali
        _____Present (via tel)       Not Present                  X      Custody           Bail

DEFENSE COUNSEL:         Michael Padden
          X   Federal Defender          CJA                                  Retained

A.U.S.A:       Devon Lash                            CLERK:       M. Sica

Court Reporter : Sophie Nolan                           (Language)

X     Defendant arraigned on the:       indictment    superseding indictment X probation violation
_X_    Defendant pleads NOT GUILTY to ALL counts.
__     DETENTION HEARING Held.                          Defendant=s first appearance.
       _X___ Bond set at     ROR            Defendant _X_ released __ held pending Bail warnings
             satisfaction of bond conditions.
        X   Defendant advised of bond conditions set by the Court and signed the bond.
               Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
               (Additional) surety/ies to co-sign bond by
       __ __     After hearing, Court orders detention in custody.     ____ Leave to reopen granted
____ Temporary Order of Detention Issued. Bail Hearing set for ___________________________

      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
      or to the District Court Judge to whom the case will be assigned.

__   Order of Excludable Delay/Speedy Trial entered. Start                      Stop
____ Medical memo issued.

       Defendant failed to appear, bench warrant issued.

      Status conference set for                        @                     before

Other Rulings : All parties appeared via telephone conference. Probation Officer Michael Imrek
present via telephone. The Government and Defense are on consent for the defendant to be released to a
Residential program as directed by Probation in California. A conference will be set by the Chambers of
the Honorable Sterling Johnson. Arrest warrant in EDNY Vacated
